Title: From Louisa Catherine Johnson Adams to George Washington Adams, 5 June 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 5 June 1825
				
				I yesterday received your melancholy Letter my Dear George informing me of the low state of Mrs. Welshs health and the painful anticipation of the family of her speedy demise—I always had a high opinion of Mrs. Welsh since I had the pleasure of first making her acquaintance and have always been very sensible of her kindness to myself and my children—The external polish of life acquired by modern education does not always encrease or strengthen the good qualities of the heart or head on the contrary we are apt in the attainment of sophistry to assume an indulgence to our failings which frequently obscures if not destroys those virtues in which we ought to glory—Like the Varnish on a fine picture it draws out the colouring and in some measure by its brilliancy throws the slight defects of the drawing into shady shade—Her kindness her patience under long and severe suffering—the calmness with which she looked forward to its close all bespeak a mind and heart of intrinsic worth far superior to the glare of meretricious learning or fashionable accomplishment and will leave impressions as favorable to her memory in the hearts of all those she leaves to mourn her loss.The sad experience I have had of the complaint under which she has so long lingered makes me look forward to the same termination but I fear that the weakness of my mind and the its nervous irritability will never enable me to follow the bright example which I both admire and respect and that I shall become a burthen to myself and to my friends but to heaven I look to enable me to support my trials whenever they come upon me—The accounts we receive from Quincy are very unfavorable and I feel very anxious as the Summer approaches most sincerely I pray that your father may be allowed once more to see him and that your Grandfathers days may be prolonged until August when I hope he will be able to visit him—I feel much concerned for you my Son and for the family you are with. Offer to them my best wishes and assure them of my sympathy in their affliction—To your Grandfather present my affectionate duty and be assured that in pleasure or in sorrow I am ever your affectionate Mother
				
					L C Adams
				
				
			